United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-3110
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      vs.                                * District Court for the
                                         * Western District of Missouri.
Claudia M. Loaiza,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 13, 2011
                                 Filed: June 27, 2011
                                  ___________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       Claudia Loaiza was charged with conspiracy to distribute methamphetamine
and with aiding and abetting possession of methamphetamine with intent to
distribute. After the district court1 denied her motion for acquittal, a jury convicted
her on both counts. On appeal Loaiza challenges the sufficiency of the evidence. We
affirm.




      1
        The Honorable Greg Kays, United States District Judge for the Western
District of Missouri.
        Kansas City police officers raided Loaiza's home after a confidential informant
reported repeat purchases of methamphetamine from Loaiza. Arriving at the
apartment with search and arrest warrants, the officers found Loaiza there with
codefendant Jose Cortes. After arresting them, the officers searched the apartment.
They found small amounts of methamphetamine, a digital scale, enough cutting agent
for a large amount of methamphetamine, a ledger of drug sales, and several very small
plastic baggies. In Loaiza's purse, the agents found her passport and permanent
resident card, $1,345 in cash, and papers with names and numbers on them. Inside
of the inner lining of the purse were $22,600 in cash, another digital scale, and more
plastic baggies.

       We review the sufficiency of the evidence de novo, viewing the evidence in the
light most favorable to the jury's verdict and drawing all reasonable inferences in its
favor. United States v. Serrano-Lopez, 366 F.3d 628, 634 (8th Cir. 2004). We
reverse only if no reasonable jury could have found the defendant guilty beyond a
reasonable doubt. Id.

      Loaiza attacks the credibility of the confidential informant who testified that
for months he had purchased several ounces methamphetamine each week from
Loaiza. She argues that he was "unreliable as a matter of law" because he was a
former methamphetamine addict and multiple felon, that other evidence did not
corroborate his testimony, and that his agreement with prosecutors gave him an
incentive to lie.

       Witness credibility is "quintessentially a judgment call and virtually
unassailable on appeal." United States v. Sicaros-Quintero, 557 F.3d 579 (8th Cir.
2009). We will not disturb a conviction due to incredible testimony unless it
"assert[ed] facts that are physically impossible." United States v. Hakim, 491 F.3d
843, 845 (8th Cir. 2007). The informant's testimony here did not meet that standard.
Cross examination and argument by Loaiza's counsel made the jury aware of any

                                          -2-
potential reasons to doubt him. The jury was in the best position to judge his
demeanor and his testimony in light of the other evidence.

       Significant circumstantial evidence corroborated the informant's testimony and
supported the guilty verdict. Loaiza was arrested in an apartment with
methamphetamine and drug paraphernalia hidden in several places. Her own purse
contained a small digital scale, plastic baggies which an officer testified are often
used in drug trafficking, and almost $24,000 in cash. Loaiza attributed the cash to
student loans, but she had received only $9,000 of those and the last disbursement
was months before her arrest. Even if the jury had accepted her explanation for some
of the cash, it could have reasonably viewed the remaining $15,000 as evidence of
participation in a conspiracy to distribute methamphetamine. Possession of large
amounts of cash along with equipment to measure and distribute drugs are "common
indicia of drug trafficking and are all circumstantial evidence of intent to distribute."
United States v. Sanders, 341 F.3d 809, 816 (8th Cir. 2003). The evidence was
sufficient to support Loaiza's convictions for conspiracy to distribute and aiding and
abetting possession with intent to distribute narcotics.

      For the foregoing reasons the judgment of the district court is affirmed.
                           ______________________




                                          -3-